Citation Nr: 0915126	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for lipomas, claimed as 
a chronic skin disorder.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for heart disease.

4. Entitlement to service connection for a chronic sleep 
disturbance/insomnia.

5. Entitlement to service connection for a chronic 
neurological disorder.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from February 16, 
1984 to March 27, 1990, with additional service from March 
28, 1990 to August 18, 1992, for which the Veteran received a 
discharge under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.



FINDINGS OF FACT

There is no competent medical evidence in the record to 
establish that the Veteran currently has lipomas, diabetes 
mellitus, heart disease, chronic sleep disturbance/insomnia, 
or a chronic neurological disorder, that manifested during, 
or were a result of, his period of service between February 
1984 and March 27, 1990.


CONCLUSIONS OF LAW

1.  Lipomas were not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Heart disease was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Chronic sleep disturbance/insomnia was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  A chronic neurological disorder was not incurred in or 
aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
several disabilities.  Generally, to establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, an April 2003 VA administrative decision, and a 
July 2007 Board decision, found that the Veteran's period of 
service between March 28, 1990, and August 18, 1992, was 
under other than honorable condition, which constitutes a bar 
to VA benefits.  Thus, the question in this case is whether 
the Veteran currently has the disabilities claimed, and if 
so, whether those disabilities were incurred during the 
Veteran's service between February 1984 and March 27, 1990.

The evidence of record in this case includes the Veteran's 
service treatment records, but very little in the way of 
current treatment records. 

A November 2002 Medical Certificate from the Sales Medical 
Clinic shows that the Veteran was under treatment from 1996 
through November 2002 for hypertension and rheumatoid 
arthritis.  Neither of these are claimed as service-connected 
disabilities.

A June 2004 Medical Certificate from Urdanata Sacred Heart 
Hospital shows that the Veteran had multiple subcutaneous 
soft tissue masses on his extremities and abdomen.  The 
document shows that the physician recommended a biopsy, but 
there is no evidence of further treatment.  The June 2004 
note also mentions that the Veteran had a chest x-ray, which 
was normal.

In January 2005, Dr. Manibog issued a statement that the 
Veteran treated with him from July 2004 for lipomas, joint 
pain and numbness due to osteoarthritis, chest pain due to 
eschemic heart disease, fatigue, and insomnia due to diabetes 
mellitus.  The doctor went on to suggest that "such 
conditions were manifested right after [the Veteran] returned 
from service."  It is unclear to the Board what the doctor 
means by after the Veteran's return from service.  Also, the 
doctor provided no basis whatsoever for either his list of 
diagnoses or his nexus opinion.

The record is otherwise entirely devoid of current evidence 
of medical treatment.  The Board has twice remanded this 
matter in order to afford the Veteran opportunities to 
provide VA copies of his treatment records, particularly 
those of Dr. Manibog, or provide VA with authorization to 
obtain those records.  The Veteran failed to respond.  The 
Board notes that "the duty to assist is not always a one-way 
street. If [the Veteran] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Nearly six months has passed since VA's last letter to the 
Veteran. He has been entirely unresponsive.  VA's resources 
to assist him cannot surmount an essentially silent record. 
Authorizations to obtain these records are required and these 
are reasonable requests and within the Veteran's obligation 
to provide information necessary to substantiate his claim. 
38 C.F.R. § 3.159(c)(2)(i) (2008).

The only additional treatment records within the claims 
folder are the Veteran's service treatment records.  The STRs 
for the relevant time period were thoroughly reviewed.  There 
is no evidence within those records of a manifestation of 
lipomas, joint pain and numbness due to osteoarthritis, chest 
pain due to eschemic heart disease, fatigue, insomnia, or 
diabetes mellitus, during the Veteran's honorable period of 
active service.  Without any evidence of in-service treatment 
or symptoms, it becomes even more unclear to the Board how 
Dr. Manibog concluded, more than ten years later, that the 
claimed disabilities were in any way related to the Veteran's 
service.

Outside of the body of medical evidence, the only additional 
evidence suggesting that the Veteran has the currently 
claimed conditions, and that they are causally connected to 
his honorable period of active service, are his own 
contentions.  Such a suggestion by the Veteran is not 
sufficient medical evidence to grant his claims. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a nexus is 
required for service connection.

Unfortunately, there is no medical evidence in the record to 
establish that the Veteran currently has lipomas, diabetes 
mellitus, heart disease, chronic sleep disturbance/insomnia, 
or a chronic neurological disorder, that were manifested 
during or as a result of his period of service between 
February 1984 and March 27, 1990.  Without such evidence, 
there is no basis upon which to grant this claim.  See 38 
C.F.R. § 3.303. Thus, the preponderance of the evidence is 
against these claims and the benefit-of-the-doubt rule is 
inapplicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims for service connection. 
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran letters in October 2004 and August 2007 
informing him of the evidence necessary to establish 
entitlement to service connection. He was notified of what 
was necessary to establish his claim, what evidence he was 
expected to provide, what VA would obtain on his behalf. 
Thus, these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2008). In the August 2007 letter, he was also 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The Veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and some private 
treatment records have been associated with the claims 
folder.  As discussed in the decision above, the Veteran has 
been given ample opportunity to provide the information 
necessary to obtain complete private treatment records, but 
has been unresponsive.  VA has confirmed that there are no VA 
treatment records or Social Security Administration records 
to be obtained.  See January 2009 Report of Contact.  The 
claims folder is as complete as it can be under the 
circumstances of the Veteran's nonresponsiveness.

The Veteran was not afforded a VA examination regarding his 
claims. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case. There is no evidence in the Veteran's 
relevant service treatment records that he was treated at any 
time during service for any of the claimed disabilities, and 
the only suggestion of a causal connection come more than ten 
years following his discharge.  Thus, the McLendon criteria 
are not met.

The Veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claims. VA has done everything reasonably 
possible to assist the Veteran. A remand for further 
development of these claims would serve no useful purpose. VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to service connection for lipomas, claimed as a 
chronic skin disorder, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for a chronic sleep 
disturbance/insomnia is denied.

Entitlement to service connection for a chronic neurological 
disorder is denied.


___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


